DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment

	Claims 1-15 and 21-22 have been cancelled; and Claim 16 has been amended as requested in the amendment filed on February 23, 2021. Following the amendment, claims 16-20 are pending in the instant application, and are under examination in the instant office action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of Treating Acid Sphingomyelinase Disorders.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 8, 2022 is compliant with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,022,428 in view of Miranda et al., FASEB J 14: 1988-1995 (2000) (NPL citation 15 on the IDS filed 03/08/2022). 
Claim 1 of the Patent is directed to a method of treating a human subject having an acid sphingomyelinase (ASM) disorder (a.k.a. “deficiency” of instant claims), comprising: (a) administering to the subject a first dose having a first concentration of a therapeutic agent for treating an ASM disorder; and (b) administering to the subject a second dose of the therapeutic agent having a second concentration equal to or greater than the first concentration if the subject has been determined to have a level of lyso-sphingomyelin (lyso-SPM) in a peripheral tissue of the subject that is less than or equal to a reference level after administration of the first dose, and wherein the therapeutic agent comprises a recombinant human acid sphingomyelinase (rhASM) or a modified rhASM of instant claim 16.  Depending claims of the patent are directed to repeating the process of (a) and (b), which teaches the repeated dosing and maintenance doses of the instant claims.  
Patent claim 12 states wherein the peripheral tissue sample is a dried blood spot (instant claim 19).  Claim 2 of the Patent recites the subject “is determined to have a level of lyso-SPM that is greater than the reference level (instant claim 18).  Other patented claims read on “each dose being successively higher than the previous dose” (Patent claim 3); administering a maintenance dose (Patent claim 4); and repeating the cycle of measuring/administering one, two or three days or two weeks after previous treatment (Patent claim 3), which reads upon the dosing regimen of the instant claims and the requirement that the biological sample is collected prior to a subsequent dose (instant claim 20). Specifically, the one, two or three days or two weeks after previous treatment of Patent claim 3 teaches the “within 24 hours, (b) within 48 hours, or (c) 72 or more hours after administration”; and, “wherein each dose is administered two weeks after the previous dose” of instant claim 16.
The only elements of the instant claims that is specifically missing from the patented claims is the “starting dose of recombinant human acid sphingomyelinase (rhASM) or a modified rhASM at 0.03 or 0.1 mg/kg and subsequent doses that increase in dose concentration until reaching 3 mg/kg; administering maintenance doses to the subject at 3 mg/kg or less” (instant claim 16); and “wherein the maintenance doses are administered at 1, 2, or 3 mg/kg” (instant claim 17).
The Miranda et al. prior art reference, however, remedies these deficiencies by disclosing dosages ranging over 0.3 to 10 mg of rhASM per kg body weight in a mouse model of Niemann-Pick disease (instant claim 16), and a specific maintenance dose of 1 mg/kg (instant claim 17). The authors disclose improvements that indicate therapeutic benefits: “Weight gain and rota-rod performance were slightly improved in the treated … striking histological and biochemical improvements were found in the reticuloendothelial system organs (livers, spleens, and lungs)” (abstract). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate the treatment dosages per kg body weight, as disclosed in Miranda, into the patented method comprising administering rhASM.  Motivation to do so is explicit in Miranda wherein it teaches therapeutic benefit of these mg/kg dosages in an art-accepted animal model of ASM deficiency.  
Miranda teaches a maintenance dose of 1.0 mg/kg and the instant claims recite 3 mg/kg, however, this does not support separate patentability. The Court has stated that generally such differences amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421.  
MPEP 2144 sets forth Applicant’s burden for rebuttal of a prima facie case of obviousness based upon routine optimization.  Applicant must provide either a showing that the particular amount or range recited within the claims is critical; and/or a showing that the prior art reference teaches away from the claimed amount.  In the instant case, the prior art reference does not teach away from the claimed amount because it teaches no adverse effects at doses up to 10 mg/kg. Further, the instant specification as filed provides no evidence that the particular amount or range recited within the claims is critical because it discloses a range of dose administrations throughout (see 3, 10 and 20 mg/kg in Figures 2 and 3).
	For all these reasons the claims are obvious in view of what was Patented and what was known in the art prior to the effective filing date of the application. 

Claims 16-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,888,607. 
Patented claim 1 reads on a method of treating an acid sphingomyelinase deficiency (ASM) in a human subject comprising (a) administering to the subject a therapeutic agent for the ASM deficiency; and (b) obtaining the level of lyso-sphingomyelin (lyso-SPM) in a biological sample from the subject collected three or more days after step (a) (a.k.a. “72 or more hours after administration …” of instant claim 16).  Depending claims specify the biological sample is a blood sample, specifically a dried blood spot (patented claim 6, instant claim 19). 
Patent claim 9 specifies the therapeutic agent is a recombinant human acid sphingomyelinase (rhASM) or a modified rhASM of instant claim 16. Claim 11 of the Patent states that each successive dose of the therapeutic agent is administered two weeks after the previous dose; patent claim 13 states each dose of the therapeutic agent is administered at 0.03 mg/kg to 3 mg/kg, with the first dose of the therapeutic agent that the subject receives is administered at 0.1 mg/kg intravenously (patent claim 14), and a maintenance dose of the therapeutic agent at 1, 2, or 3 mg/kg intravenously (patent claim 15).  Taken together, these teachings read upon method of instant claim 16 comprising administering modified rhASM is at 0.03 or 0.1 mg/kg, administering maintenance doses to the subject at 3 mg/kg or less; and measuring the level of lyso-sphingomyelin (lyso-SPM) in a dried blood spot 72 or more hours after administration of a dose and the samples are collected prior to a subsequent dose; and, wherein each dose is administered two weeks after the previous dose.
The only element of the instant claims that is specifically missing from the patented claims is the requirement of instant claim 18: “wherein the subject has been determined prior to treatment to have an elevated level of lyso-SPM compared to a healthy control”.  This claim has been excluded from the rejection because this limitation constitutes the discovery of the inventive entity.  This discovery was first published as Chuang et al., Mol Genet Metab. 111(2):209-11. Epub 2013 Dec 7 (NPL citation 1 on the IDS filed 03/08/2022), which is not available as prior art.
All other claims, claims 16-17 and 19-20, are unpatentable over the claims in the ‘607 Patent. 
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649